584 P.2d 1374 (1978)
284 Or. 49
Michael S. HALL, Respondent,
v.
Gerald J. GORDON, Personal Representative of the Estate of Frank Gordon, Deceased, Defendant,
Marie Gordon, Appellant.
No. 76-5349; SC 25546.
Supreme Court of Oregon, Department 2.
Argued and Submitted September 13, 1978.
Decided October 10, 1978.
*1375 Fred G. Long, Eugene, argued the cause and filed the brief for appellant.
No appearance for respondent.
Before DENECKE, C.J., and TONGUE, BRYSON and LINDE, JJ.
DENECKE, Chief Justice.
Plaintiff brought this action to recover damages caused by a fire which was alleged to have resulted from defendant's negligence. There was evidence that the fire was started by heating a resinous substance on defendant's stove. The trial judge, sitting without a jury, found for plaintiff. Defendant brought this appeal contending there was no credible evidence of defendant's negligence. We affirm.
The only evidence connecting defendant to the fire was the following testimony:
"I asked her [defendant] if she had any idea how it happened and she said they were getting ready to cool seal the top of the trailer. She opened the can. It was too thick. She thought she would thin it down so she put it on the stove."
Defendant argues on numerous bases that this testimony was entitled to little weight. Defendant misconceives our function on appeal. "Our review is limited to whether the trial judge's decision was supported by any competent substantial evidence and in such review we do not pass upon the credibility of the witnesses, or weigh the evidence, and we are required to view the evidence in the light most favorable to [the prevailing party below]." Lokan v. Roberts, 270 Or. 349, at 353, 527 P.2d 720, at 722 (1974).
Affirmed.